Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160503                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CINDY SCHAAF, COLLEEN M. FRYER, and                                                                  Richard H. Bernstein
  GWEN MASON,                                                                                          Elizabeth T. Clement
           Plaintiffs/                                                                                 Megan K. Cavanagh,
                                                                                                                        Justices
           Counterdefendants-Appellants,
  v                                                                 SC: 160503
                                                                    COA: 343630
                                                                    Antrim CC: 2016-009008-CH
  CHARLENE FORBES, a/k/a ANGIE FORBES,
           Defendant/
           Counterplaintiff-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 6, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the Court of Appeals judgment and we
  REMAND this case to the Court of Appeals to determine whether the circuit court was
  vested with subject matter jurisdiction of the case, see MCL 700.1302; MCL 700.1303.
  The Court of Appeals erred in reaching the merits before the threshold jurisdictional issue
  was resolved. See Bowie v Arder, 441 Mich. 23, 56 (1992) (“When a court lacks subject
  matter jurisdiction to hear and determine a claim, any action it takes, other than to
  dismiss the action, is void.”). Once the determination of subject matter jurisdiction is
  made, the Court of Appeals shall reconsider (if necessary) the legal issue raised by the
  defendant on appeal.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2020
           t1027
                                                                               Clerk